ON MOTION FOR CERTIFICATION

PER CURIAM.
We grant appellant’s motion for certification and, as we did in Thyssenkrupp Elevator Corp. v. Lasky, 868 So.2d 547, 548 n. 1 (Fla. 4th DCA 2004)(on rehearing), certify conflict:
One could argue there is no conflict with Goble v. Frohman, 848 So.2d 406 (Fla. 2d DCA 2003), review granted, 865 So.2d 480 (Fla. Jan. 22, 2004), which involved HMO benefits rather than Medicare. To the extent that HMO benefits and Medicare benefits are interchangeable for this subject, however, we certify conflict.
WARNER, STEVENSON and GROSS, JJ., concur.